

117 HR 3069 IH: Access for Rural Communities Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3069IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Ms. Tenney (for herself, Mr. Reed, Ms. Stefanik, Mr. Delgado, and Mr. Katko) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide relief for small rural hospitals from inaccurate instructions provided by certain medicare administrative contractors.1.Short titleThis Act may be cited as the Access for Rural Communities Act or the ARC Act.2.Relief for small rural hospitals from inaccurate instructions provided by certain medicare administrative contractors(a)Application of revised volume decrease adjustment methodologySubject to subsection (b), in the case of a sole community hospital or a medicare-dependent, small rural hospital with respect to which a medicare administrative contractor determined a volume decrease adjustment applies for any specified cost reporting period, at the election of the hospital, the Secretary of Health and Human Services shall recalculate the amount of the volume decrease adjustment determined by the medicare administrative contractor for such hospital and specified cost reporting period using the revised volume decrease adjustment payment methodology for any specified cost reporting period requested by the hospital in its election.(b)Limitation(1)In generalSubsection (a) shall not apply in the case of a sole community hospital or a medicare-dependent, small rural hospital for which the medicare administrative contractor determination of the volume decrease adjustment with respect to a specified cost reporting period of the hospital is administratively final before the date that is three years before the date of the enactment of this section.(2)Administrative finalityFor purposes of paragraph (1), the date on which the medicare administrative contractor determination with respect to a volume decrease adjustment for a specified cost reporting period is administratively final is the latest of the following:(A)The date of the contractor determination (as defined in section 405.1801 of title 42, Code of Federal Regulations).(B)The date of the final outcome of any reopening of the medicare administrative contractor determination under section 405.1885 of title 42, Code of Federal Regulations.(C)The date of the final outcome of the final appeal filed by such hospital with respect to such volume decrease adjustment for such specified cost reporting period.(c)DefinitionsIn this section:(1)Medicare administrative contractorThe term medicare administrative contractor means the entity that has entered into a contract with the Secretary of Health and Human Services under section 1874A of the Social Security Act (42 U.S.C. 1395kk–1) to service A/B Medicare Administrative Contractor Jurisdiction K of the Centers for Medicare & Medicaid Services as of July 1, 2016.(2)Medicare-dependent, small rural hospitalThe term medicare-dependent, small rural hospital has the meaning given such term under section 1886(d)(5)(G)(iv) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)(iv)).(3)Revised volume decrease adjustment payment methodologyThe term revised volume decrease adjustment payment methodology means the methodology to calculate the volume decrease adjustment that is described in the second sentence of section 412.92(e)(3) of title 42, Code of Federal Regulations (relating to the methodology to calculate the volume decrease adjustment for sole community hospitals (and, pursuant to section 412.108(d)(3) of such title 42, for medicare-dependent, small rural hospitals) that is effective for cost reporting periods beginning on or after October 1, 2017).(4)Sole community hospitalThe term sole community hospital has the meaning given such term under section 1886(d)(5)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(D)(iii)).(5)Specified cost reporting periodThe term specified cost reporting period means a cost reporting period of a sole community hospital or a medicare-dependent, small rural hospital, as the case may be, that begins during a fiscal year before fiscal year 2018.(6)Volume decrease adjustmentThe term volume decrease adjustment means the adjustment required with respect to a sole community hospital or a medicare-dependent, small rural hospital, as the case may be, under subparagraph (D)(ii) or subparagraph (G)(iii), respectively, of section 1886(d)(5) of the Social Security Act (42 U.S.C. 1395ww(d)(5)).